Order entered February 21, 2020




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-20-00122-CV

     IN RE CP TOWER OWNER, LLC AND NEXBANK SECURITIES, INC. D/B/A
                  NEXBANK REALTY ADVISORS, Relators

                 Original Proceeding from the 192nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-19-06206-K

                                           ORDER
                     Before Justices Schenck, Partida-Kipness, and Nowell

       Before the Court is realtors’ January 30, 2020 motion to stay requesting this Court to stay

James Dondero’s deposition scheduled for February 24, 2020. Relators’ motion to stay is

DENIED.


                                                      /s/   ERIN A. NOWELL
                                                            JUSTICE
Schenck, J., would grant the stay.